Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant's reply to the previous Office action, dated February 10, 2022, has been received. By way of this reply, Applicant has amended the specification.
Claims 1-2, 4, 6, 8-9, 11-12, 14-15, 23-24, 26, 28, 34, 36-41, 44-47, 49, and 51-52 are pending in this application. Claims 8-9, 11-12, 14-15, 37-41, 44-47, 49, and 51-52 remain withdrawn from consideration.
Claims 1-2, 4, 6, 23-24, 26, 28, 34 and 36 are under examination before the Office.
The rejections of record can be found in the previous Office action, dated August 10, 2022.

Specification
The disclosure was previously objected to for containing an embedded hyperlink and/or other form of browser-executable code at pages 67 and 69. 
Applicant's amendment to the specification has addressed this issue, and this rejection is thereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Greene (US20090286737A1).
Applicant argues that the sequence recited by Greene is a much larger peptide than what is claimed by the elected species of Applicant's SEQ ID NO: 1, and Greene does not disclose or suggest the specific sequence of Applicant's SEQ ID NO: 1, nor does it suggest what fragments of the cited sequence of Greene may be used to achieve Applicant's claimed invention. Applicant further argues that the alignment of the two sequences in question only has 13% identity.
Applicant's arguments have been considered but are not found to be persuasive.
The transitional term "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. "Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997). MPEP 2111.03(I).
The full-length ErbB protein sequence recited by Greene does contain within it a peptide that is 100% identical to Applicant's SEQ ID NO: 1. The open claim language of the transitional 
Furthermore, the term "having" in the context of the claim also permits the inclusion of other moieties, as Applicant's specification does not contain a special definition of the term "having". Under the broadest reasonable interpretation of this term, any reference sequence which contains the claimed sequence would anticipate this aspect of the claim. Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1573, 43 USPQ2d 1398, 1410 (Fed. Cir. 1997).
The sequence recited by Greene therefore contains a peptide having 100% identity to the amino acid sequence of SEQ ID NO: 1, as required by claims 1 and 2.
This rejection is therefore maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4, 6, 23-24, 26, 28, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Savelyeva (WO2014139672A1) in view of Greene and Molina (US20020136735A1).
Applicant argues that the teachings of Greene cannot be relied upon to disclose or suggest the specific sequence of Applicant's SEQ ID NO: 1, for reasons described supra.
Applicant's arguments have been considered but are not found to be persuasive.
It is not required for the peptide sequence of SEQ ID NO: 1 to be in isolation under the broadest reasonable interpretation of claim 1, as explained above. As long as a peptide having at least 90% identity to the amino acid sequence of SEQ ID NO: 1 is present in the pharmaceutical composition is present, this limitation of the claim is satisfied. The open nature of the transitional term "comprising" permits additional amino acids to be present in the claimed pharmaceutical composition. For this reason, Greene therefore anticipates Applicant's SEQ ID NO: 1. 
This rejection is therefore maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiedermann (Breast Cancer Res Treat. 2010 Feb;119(3):673-83) teaches a cancer vaccine directed against three peptides derived from the extracellular domain of the Her-2/neu protein (page 674, left column, third paragraph and right column, second paragraph, and Figure 1B).

No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644             

/AMY E JUEDES/            Primary Examiner, Art Unit 1644